On Appellant’s Motion for Rehearing.
In our original opinion, in the course of our discussion of the question of the proof of loss, we stated that no notice of loss was required, because the provision with reference thereto was void under article 5546, R. S. 1925. In its motion for rehearing appellant calls our attention to the fact that the policy provides, in substance, that, if any of the terms or conditions thereof conflict with the laws of any state within which coverage is granted, such conflicting terms or conditions shall be inoperative, and any specific statutory provisions in force shall supersede any condition of the policy inconsistent therewith. The effect of this provisional policy was to substitute the statute for the provision regarding notice. Travelers’ Insurance Co. v. Scott (Tex. Civ. App.) 218 S. W. 53; Texas Glass & Paint Co. v. Fidelity & Deposit Co. of Maryland (Tex. Com. App.) 244 S. W. 113.
However, the opinion is in nowise affected by this correction, as the ruling on the question of proof of loss does not turn upon that consideration. Our view is that, if the instrument furnished served all the purposes of a notice and proof of loss, a policy will not be forfeited because two instruments were not furnished instead of one.
The motion for rehearing will be overruled.